-      --       -.-   _~-__-__I




       .
                                                                                       60


           OFFICE.OF     THE ATTORNEY GENERAL             OF TEXAS
                                AUSTIN




EOaorobl8 Bmt          YOra   Allmlalrtntor
Fy~.?ga~          Oontroi Beard
*x.8        1, Tonr

Dear sir:                         Oplnlon   no.   o-ml8




                 5Undsr this prodalon OS law, would it be un-
           lawful t.2have a mlgn advertlslng whiskey located
           In ao area zhere It 1s only leEa to sell aloohollo
           borerages csntainlnc not zore tbnr 4; of alcohol
           by weight as in the above qucstlor!of Cak cliff?
                                                                 ~-__ ._.
                               .__   .   .          -
                                             --.-




        .                                                                   6:

    Bonof,ab& Bort Tord, AQinirtrator,                  ksgr 3

.
                 Would a nlakllar8lgn adrrrtl8lng 14% berm-
            age8 bo logal in M area or xmo when It 18 only
            lagal to eel1 llooholla bororagas oontaielng not
            more than 43 of aloohol by wol&ht?

               alFoul a ain.ilar rign advertlring liquor br
         legal ln an area whore it 18 only legal to rell
         llooholla beverage8 oootalnlng not 5or4 then 14$
         of aloohol by roluae? xoferrlng to the above eeo-
         tlon of law, you will note the languqe 1s ‘where
         t&e ralo of aloohollo beremr,er 18 poohlblted by
        .law.*
                 “. . . .a
                It is the oplnlon of thlr department that the abo~r
    q.uote4atfituto  In your reque8t, appearln(:ae A.-tlcls667-f%+(3)
    OS Vernon'8 ,mnotated kenal Cc&o, is both clear and unambiguoue,
    therefore, not beily eubieot to oonstruotion. Th4 term aloo-
    hello bevrrage used therein 18 dofined in Seotlon 3a oi Artlolr
    668, v. A. r. c. as roiiowr:
                 *Souo.Sa. 'tiooholio Benrage* shall mean
            alcohol aai any bsreraco oontalnlng o;ore than ona-
            half or one paroent or lloohol by volume rhioh la
            capable of use ror bsvera&r purpoees, rltber  alone
            or when diluted.*
                 SeOtlon Z4a-1 of Art1010 667, V.A.F.C., reads a4
    fOiiOW8 I
                 "Billboard. The word 'billboard' as used here-
            in 8hZll man a rtruotun dlreotly attached to tb
            lad, or to say houw or builblng, and havlIL:one
            or more gaoo8 used for displaying thereon a slqp or
            advertlssnent oS the aloohollo bevoraes buslnes6 of
            any person eqp3gea ln th4 a4nurciotur4,4aal4or am-
            krlbutlon of filcoholloboveraqas, or ror tBc adver-
            tlsement of any t14rera~4oontxlning alcohol In 4x04~9
            or one-half or one (l/2 or 15) wr cant by ~411~x3,
            whether or not suoh rtruoture or elm be illtimtod
            by artlfloial mans.   The tot.3'billboard' shall mt
            be lnoluslve of any wall or otter pat of any struo-
            ture used as a bullding, Genoa, soreon, front or
            barr1er.O
        .                                                                  62

BonorabltiBsrt lord, Admlnlstrator, tam    3


          Tlootrlo Sign. Tba term *olrotrio riga* am
     us44 honln rhall l 4m1 a 4truoturo or 44rio4, otkmr
     th a n
          lalllumlnatod billboard, by moana of rhloh
     lrtlrlolal llaht amatod  throuuh th4 4mllo4tlon




     half iS one i/2 or 1%) pit ornt by v01ume.~
     phaSi8 ad&O& I
          In oonoluslon, It 16 the opinion of this d4:artmr.t
that where, as in the Oak Cliff section of 3alla8, the salr
of hoer, an “tioohollo Bsvoragog, 1s not prohlbltsd, a slm
                                               to all other
adrertlslng the sale of whlsksy and oor~orrnln(2
psrtlnent seotlons at the aot, 1s local.
          Trustlnc that tha above satisfaotorlly answers your
lnqulry, we remain
                                          Yours   very   tnily

                                   ATTORNEY    G’XZ?,U OF T”.LCJ


                                   By
                                          'e4U      Eugsno +Al+18
                                                       Adrtant



                                                    Bob brad&ox
                                           ~osrearsoh
                                                    k !mldonoo
                                                     .~sslstant




                                                                      OPINION
                                                                    Lvmnu7xx